Citation Nr: 0024712	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 4, 1996, 
for an award of a 70 percent schedular rating for 
schizophrenia for a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to August 
1946 and from November 1950 to January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted an increased disability 
rating to 70 percent for service-connected schizophrenia and 
granted a total rating based on individual unemployability 
and assigned an effective date of March 4, 1996, for both.

The veteran appealed the effective date assigned for the 70 
percent schedular rating and the total rating based on 
individual unemployability to the Board, alleging that the 
effective date should be earlier.  The Board denied the 
veteran's appeal in a March 1998 decision.

The veteran appealed the March 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 1999, the Court granted a Joint Motion for Remand of 
the case filed by the parties.

The Board remanded the case for further development of the 
evidence in February 2000.


FINDINGS OF FACT

1.  The RO received claims for an increased rating for 
schizophrenia, then rated as 50 percent disabling, and for a 
total rating based on individual unemployability on March 4, 
1996.

2.  It is not ascertainable from VA outpatient treatment 
reports dated prior to March 4, 1996, that an increase in 
disability of the veteran's schizophrenia had occurred during 
that period, and no evidence has been presented which shows 
an increase in the disability resulting from the 
schizophrenia within the year prior to March 4, 1996.

3.  VA outpatient treatment reports dated prior to March 4, 
1996, do not provide information relevant to whether the 
veteran was unemployable as a result of service-connected 
disability.

4.  A VA examiner's note on a March 1996 examination that the 
veteran "remains unemployed" provides no information 
relevant to whether the veteran was unemployable as a result 
of service-connected disability alone; he had not been 
employed since the late 1970s, and a VA examination report 
dated in August 1980 showed that he did not work because of 
nonservice-connected back pain.

5.  A VA examiner's assignment of a Global Assessment of 
Functioning (GAF) score of 41 in March 1996 represented the 
level of disability at the time of that examination and did 
not represent a consistent level of disability over the 
course of the preceding year.

6.  Since the September 1994 last final denial of a claim for 
a total rating based on individual unemployability, no 
evidence has been presented which shows an increase in 
severity of any of the veteran's service-connected 
disabilities other than schizophrenia.

7.  No evidence has been presented which shows that the 
veteran was unemployable as a result of service-connected 
disability prior to March 4, 1996.


CONCLUSION OF LAW

An effective date earlier than March 4, 1996, for the award 
of a 70 percent schedular rating for schizophrenia and a 
total rating for compensation purposes based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 5110(a), 
(b)(2), 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.155, 
3.157, 3.400(a), (o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

Service connection has been in effect for (1) status post 
tonsillectomy; (2) hemorrhoidectomy and excision of anal 
fissure; (3) dermatophytosis; (4) conjunctivitis; and (5) 
left varicocele since January 1958.  Noncompensable ratings 
were assigned for these disorders at that time.

On August 1980 VA neuropsychiatric examination, the diagnosis 
was anxiety neurosis.  It was noted that service medical 
records showed that the veteran was treated for depression in 
service.  An August 1980 VA examination also revealed chronic 
conjunctivitis.  The examiner noted that the conjunctivae 
were injected.  Other findings on examination included a 
notation that the service-connected dermatophytosis was in 
remission.

In a January 1981 rating decision, service connection was 
granted for anxiety neurosis, rated 30 percent.  In addition, 
a 10 percent rating was granted for chronic conjunctivitis.  
The veteran was also awarded nonservice-connected pension 
benefits.  The rating board noted that the veteran, a welder 
with an eighth grade education, had last worked in October 
1977, and that he did not work because of pain in his lower 
back.  The veteran also complained of pain in his right arm 
and knee and of swelling of the right lower leg.  Other 
nonservice-connected conditions included an enlarged prostate 
with a history of nocturia which the rating board deemed 10 
percent disabling for pension purposes.

In February 1994, the RO received a claim from the veteran 
for, among other things, an increased rating for his 
service-connected psychiatric disorder.  He stated that he 
was taking medication that prevented him from holding a job 
and that the psychiatric disorder caused anxiety and greatly 
affected his quality of life.  On April 1994 VA Mental 
Disorders examination, it was noted that there had been no 
changes in the veteran's situation and mental condition since 
his last Compensation and Pension examination, that he had 
not been employed since 1979, and that he continued to 
receive psychiatric treatment on an outpatient basis at a 
VAMC where he saw a psychiatrist on a regular basis and 
received Thorazine, 300 mg./day and Benadryl, 50 mg.  The 
veteran complained, "I hear voices."

On mental status examination, the veteran was oriented in 
three spheres, i.e., person, place, and time.  Productions 
were relevant and coherent.  Mood was neutral; affect, 
appropriate.  Sleep and appetite were fair.  The veteran 
admitted to occasional auditory hallucinations in that he 
reported that he heard the voices of people who used to 
mistreat him when he lived in South Carolina and that these 
voices told him he should not be living any longer.  No 
delusions or loosening of associations were present but ideas 
of reference were present in that the veteran believed that 
people followed him and talked about him.  Memory and 
concentration were fair.  There was no alcohol or illicit 
drug abuse.  There was no suicidal or homicidal ideation.  
There was no anhedonia; the examiner noted that the veteran 
enjoyed taking care of his dog.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.

In a September 1994 rating decision, the RO, among other 
things, denied an increased rating for service-connected 
schizophrenia, undifferentiated, competent (formerly anxiety 
neurosis), and denied a total rating based on individual 
unemployability.  The veteran was informed of this decision 
in a September 1994 letter sent with a copy of the rating 
decision document.  The veteran did not appeal this rating 
decision to the Board, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104 (1999).

On March 4, 1996, the RO received claims for an increased 
rating for the service-connected mental disorder and for a 
total rating based on individual unemployability.  In a 
rating decision in November 1996, the RO granted a 70 percent 
rating for schizophrenia and a total rating based on 
individual unemployability, effective from March 4, 1996, the 
date of receipt of the veteran's claims.  The veteran has 
appealed the assigned effective date of March 4, 1996, 
claiming that it should have been earlier, albeit not arguing 
for any specific date.

In the Joint Motion for Remand, the parties stated that, in 
the previous, but now vacated, March 1998 Board decision in 
this case, the Board did not provide an adequate statement of 
reasons or bases for its decision that an effective date 
earlier than March 4, 1996, was not warranted.  Specifically, 
the parties stated in the Motion that, although the Board 
referred to medical treatment records to demonstrate that the 
evidence of record did not show that there was a time during 
the year prior to receipt of the Appellant's claim that it 
was factually ascertainable that an increase in disability 
had occurred, it could not be determined "what records 
[were] being referenced by the Board."  Motion at 6-7.  
Moreover, the parties stated in the Motion that "the Board 
did not discuss a VA medical examination that was 
accomplished on March 28, 1996, wherein the medical examiner 
opined that the Appellant remained unemployed."  Motion at 7 
(emphasis in Motion).  With regard to the examiner's 
statement, the parties noted,

This opinion rendered by the examiner, as 
well as the examiner's issuance of a GAF 
score of 41 for the appellant's 
psychopathology for the past year, 
addresses the issue of whether there was 
a time during the year prior to receipt 
of the Appellant's claim that it can be 
said that it was factually ascertainable 
that an increase in disability occurred.

Motion at 7.  The parties stated that on remand the Board 
should specifically address the VA medical examination 
accomplished in March 1996.  Finally, the parties noted in 
the Motion that the Board had referred to the evidence of 
record dated one year prior to March 4, 1996, and had stated 
the following with regard to the appeal of the March 4, 1996, 
effective date assigned for the total rating based on 
individual unemployability:

Additionally, the Board does not find in 
those records any reason to conclude that 
any of the veteran's other service 
connected disabilities had increased in 
severity or that the veteran had become 
unemployable because of service connected 
disability at any time prior to March 4, 
1996.

Motion at 8.  The parties stated that the Board had not 
accounted for the evidence that it had found persuasive or 
unpersuasive in this regard and therefore remand was required 
so that the Board could provide better reasons and bases for 
its conclusion.

Analysis.

The general rule under the law for assigning effective dates 
for awards of increased compensation provides that an award 
based on a claim for increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim -- if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed -- but may not be assigned earlier than 
the date of receipt of claim.  

The law provides one exception to the general rule which 
governs awards of increased disability compensation.  
38 U.S.C.A. § 5110(b)(2).  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received within 
a year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).  Moreover, the phrase "otherwise, date of receipt of 
claim" in paragraph (2) of the regulation "refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper, 10 Vet. App. at 126; see 
also VAOPGCPREC 12-98 at 3.  For the purposes of assigning an 
effective date for an "ascertainable" increase, "the only 
cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular 
disability.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1997).

To determine when an increase in disability was first 
ascertainable, the relevant evidence must be examined in the 
context of the rating criteria in the VA Schedule for Rating 
Disabilities for evaluating the degree of disability 
resulting from the service-connected condition.  Under the 
rating schedule provisions in effect prior to November 7, 
1996, for evaluating schizophrenia, a 50 percent rating was 
provided for considerable impairment of social and industrial 
adaptability; a 70 percent rating required lesser 
symptomatology than that for a 100 percent rating such as to 
produce severe impairment of social and industrial 
adaptability; and a 100 percent rating was provided for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial adaptability.  38 C.F.R. § 4.132 Code 9204 
(1996).

The criteria for rating mental disorders were revised, 
effective November 7, 1996.  Since the matters on appeal 
involve only periods of time prior to March 4, 1996, the new 
criteria are not for consideration.

With regard to the regulations governing the assignment of a 
total rating for compensation purposes based on individual 
unemployability, such a rating "may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure 
and follow a substantially gainful occupation as a result of 
service-connected disabilities," provided that certain 
percentage ratings are met for the service-connected 
disabilities.  38 C.F.R. § 4.16(a).  Where the veteran has 
more than one service-connected disability, there must have 
been one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined the 
rating to 70 percent or more.  If the schedular ratings 
assigned for the service-connected disorders do not meet the 
percentage requirements under section 4.16(a) but the veteran 
nevertheless is, in the judgment of the rating agency, 
unemployable by reason of service-connected disabilities, the 
rating board may refer the case to the Director, Compensation 
and Pension Service, for extraschedular consideration.  In 
either case -- i.e., whether the combined rating meets the 
percentage requirements of section 4.16(a) or not, the rating 
board is required to render a judgment as to whether the 
veteran is unable to secure and follow a substantially 
gainful occupation due to service-connected disability.  
38 C.F.R. § 4.16.

Determining whether an effective date assigned for an 
increased rating is correct under the law requires (1) a 
determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable".  Hazan, 10 Vet. App. at 521; 38 C.F.R. 
§ 3.400.  A claim is "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p).  A report of examination or hospitalization which 
meets certain requirements will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a).  
Receipt of a report of VA examination or hospitalization 
pertaining to a service-connected condition will be accepted 
as an informal claim for increased benefits.  38 C.F.R. 
§ 3.157(b).  The date of outpatient or hospital examination 
or the date of admission to a VA hospital will be accepted as 
the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).

"When determining the effective date of an award of 
compensation benefits, the [Board] is required to review all 
the communications in the file, after the last final 
disallowance of the claim, that could be interpreted to be a 
formal or informal claim for benefits."  Lalonde v. West, 12 
Vet. App. 377, 381 (1999).  Although evidence dated prior to 
the last final disallowance of the claim cannot alone lead to 
a grant of an earlier effective date, it must still be 
considered in the context of all the evidence of record, 
including evidence received since the last final disallowance 
of the claim, in determining when an increase in disability 
was ascertainable.  Hazan, 10 Vet. App. at 521.
The last final disallowance of a claim for an increased 
rating for the service-connected psychiatric disorder and of 
a claim for a total rating based on individual 
unemployability was in the September 1994 rating decision.  
On March 4, 1996, the RO received "formal" claims for an 
increased rating for the schizophrenia and for a total rating 
based on individual unemployability.  The Board notes that 
there is no application form for an increased rating claim -- 
the veteran's request for an increased rating in writing is 
sufficient -- and, in addition to his request for a total 
rating based on individual unemployability received on March 
4, 1996, the RO also received the application form for that 
type of rating, i.e., VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.  See 
LaLonde, 12 Vet. App. at 381 (noting that, after an informal 
claim has been received, the Secretary's failure to forward a 
formal application to the claimant may toll the one-year 
period for the claimant to file a formal application for 
benefits).

The Board will now consider whether an "informal" claim for 
an increased rating or for a total rating based on individual 
unemployability -- in the form of a VA outpatient or hospital 
examination report or VA report of hospitalization as defined 
in section 3.157(b)(1) -- was received since the last final 
disallowance of the claims in September 1994 (and prior to 
March 4, 1996).  Lalonde, 12 Vet. App. at 381.  If so, the 
Board will review the evidence of record to see whether an 
increase in disability was ascertainable as of the date of 
the informal claim.  If not, the Board will review the 
evidence received since the last final disallowance of the 
claim in the context of all the evidence of record in 
determining whether an increase in disability was 
ascertainable within one-year prior to March 4, 1996.  Hazan, 
10 Vet. App. at 521 (holding that, in an appeal of an 
effective date for an increased rating, the question before 
the Board was, On the basis of evidence submitted since the 
last denial of an increased rating and all prior evidence, 
when was an increase in disability ascertainable?); Servello 
v. Derwinski, 3 Vet. App. 196, 200 (1992).  

The evidence which follows was obtained in conjunction with 
the March 4, 1996, claims for an increased rating for 
service-connected schizophrenia and for a total rating based 
on individual unemployability: VA outpatient records obtained 
since September 1994 include forms called "Medical Record 
Supplement to Progress Note For Specialized Disciplines -- 
Abnormal Involuntary Movement Scale (AIMS)", dated in April 
1993, August 1994, and August 1995, which show that the 
veteran exhibited no abnormal involuntary movements.  On an 
August 1995 progress note, a doctor stated that the veteran 
had been advised about the risk of tardive dyskinesia, which 
is involuntary movements of the facial muscles and tongue, 
often persistent, that develop as a late complication of some 
neuroleptic therapy especially phenothiazine, which is a 
generic name for Thorazine, a medication which the VA medical 
records show the veteran was taking.  See Stedman's Medical 
Dictionary 532 (26th ed. 1995).

A June 1994 outpatient treatment note from a VA Mental Health 
Clinic shows that the veteran was alert, coherent, and 
relevant.  He reported that a particular drug (Pamelor -- 100 
mg./day) made him too sleepy.  The doctor noted that the 
veteran was not suicidal or homicidal.  There was a history 
of hearing voices sometimes and of paranoid feelings.  The 
doctor decreased the dosage of Pamelor to 25 mg.  Other drugs 
prescribed were Haldol and Cogentin.

On July 11, 1994, the veteran was again seen in the VA Mental 
Health Clinic.  He stated that Haldol made him restless; it 
was noted that he was motivated to go back on Thorazine.  The 
doctor noted that the veteran was not suicidal or homicidal.  
There was a history of auditory hallucinations and paranoid 
feelings, but it was noted that the veteran was able to cope 
with them.  The veteran denied alcohol or drug abuse.  
Medications were Thorazine, 50 mg.; Pamelor, 25 mg.; and 
Cogentin.

Additional evidence pertaining to the psychiatric disorder 
includes a November 1994 VA outpatient treatment note from 
the Mental Health Clinic, that the veteran desired a note to 
excuse him from jury duty.  The doctor noted that the veteran 
was alert, coherent, and relevant.  The doctor noted that 
correspondence was provided that showed that the veteran was 
under treatment at the VA Mental Health Clinic for his 
emotional disorder and that it was recommended that he be 
excused from jury duty.

On December 12, 1994, the veteran was seen in the VA Mental 
Health Clinic.  The examiner noted that the veteran was 
alert, coherent, and relevant, and that the veteran reported 
that the current dose of Thorazine (250 mg./day) was better.  
It was noted that psychotic symptoms were under control.  The 
veteran was not suicidal or homicidal.  He denied alcohol or 
drug abuse.

VA outpatient treatment records showed that on February 13, 
1995, the veteran was seen in a VA Mental Health Clinic.  The 
notation showed that he was alert, coherent, relevant.  He 
provided a history of lately feeling depressed.  The doctor 
noted that he had been off of a particular drug for several 
months at the time of this visit.  The veteran reported that 
he had felt too tired on that drug.  The examiner noted that 
the veteran was currently taking Thorazine 150 mg./day 
instead of 250 mg./day and "finds it all right."  The 
doctor noted that the veteran was not suicidal or homicidal 
and there were no overt psychotic symptoms.  The doctor noted 
a plan to decrease Thorazine to 50 mg.

VA outpatient treatment records show that on March 13, 1995, 
the veteran was again seen in the VA Mental Health Clinic.  
The notation showed that he was alert, coherent, relevant.  
He "finds present med[ications] all right (sic)."  He was 
not suicidal or homicidal.  Psychiatric symptoms were "under 
control."  Thorazine and Benadryl dosages were noted.  The 
diagnosis was schizophrenia, chronic.

VA outpatient treatment records show that on March 21, 1995, 
the veteran was seen in the Mental Health Clinic, where it 
was noted that he had a urology consult.  A VA Medical 
Record-Consultation Sheet dated March 21, 1995, shows that 
the Urology Department requested a consultation from the 
Psychiatric Department.  The reason for the request was that 
the veteran desired an orchiectomy and that he "must 
understand pain may not be relieved [with] surgery."  
Comments were requested on the "patients ability to make 
decision."  On the consultation report, the doctor noted the 
diagnosis of chronic schizophrenia and the medications the 
veteran was taking.  The doctor stated that the veteran 
appeared alert, coherent, and relevant.  It was further 
noted, "He is well stabilized psychiatrically."  It was 
also noted that the veteran "very well understands that pain 
may not be relieved [with] surgery . . . ."

April-May 1995 VA outpatient treatment notes showed that the 
veteran underwent right orchiectomy.  A May 1995 VA medical 
center (VAMC) discharge summary showed that the veteran was 
hospitalized primarily for treatment of chronic orchitis.  
Other diagnoses shown on the summary were schizophrenia and 
hypertension.  Service-connected schizophrenia was referred 
to in the summary only by history or under "past medical 
history", and it was noted that the condition was "stable 
on med[ication]s."

On April 12, 1995, the veteran was seen in the Mental Health 
Clinic.  It was noted that he was alert, coherent, and 
relevant.  Psychiatric symptoms were noted to be "under 
control."  The veteran was not suicidal or homicidal.  
Thorazine and Benadryl dosages were noted.  The diagnosis was 
schizophrenia, chronic.

A VA outpatient notation from the Mental Health Clinic dated 
May 10, 1995, reflected nearly identical findings to those of 
the April 12, 1995, except that, in addition to noting that 
the psychiatric symptoms were under control, the examiner 
also noted, "P[atien]t is maintained on med[ication]s."  
Progress notes pertaining to visits to the Mental Health 
Clinic in June, July, and August 1995 show the same findings.

In September 1995, the veteran was seen in the Mental Health 
Clinic.  It was noted that he was alert, coherent, and 
relevant; that psychotic symptoms were under control; that he 
was not suicidal or homicidal; and that he was maintained on 
medications which were noted to be Thorazine, 50 mg. and 
Benadryl, 50 mg.  The diagnosis was chronic schizophrenia.  
On a visit in October 1995, it was noted that a survey form 
was filled out and the veteran replied relevantly.  The same 
dosages of medications and diagnosis were noted.

On a VA Progress Note dated November 14, 1995, it was noted 
that the veteran stated that he heard voices and that he 
elicited paranoid delusions.  The veteran stated that he did 
not want security to check him when he came to the clinic.  
The examiner explained that everyone had to abide by the 
clinic security regulations.  The doctor noted that the 
veteran stated, "My symptoms are under control with 
medications" and that he agreed to continue his medications.  
The same dosages of Thorazine and Benadryl were noted.

On VA Progress Note dated December 12, 1995, it was noted 
that the veteran was angry and hostile about who was first in 
regard to appointments.  He was angry with a receptionist.  
The doctor noted that the veteran lived in an apartment by 
himself and that he was satisfied with his present 
psychotropic medications.

A February 1996 VA Consulation Sheet reflects that the 
veteran was seen at a VAMC with complaints about his 
treatment at a VA outpatient clinic and with a request for 
his case to be transferred to another VA facility.  The 
examiner noted that the veteran was "rather upset [and] 
dissatisfied [with] perceived treatment at [outpatient 
clinic] but cooperative [and] verbal [without] acute 
psychotic features, with clear sensorium."  The veteran was 
advised to consult with a particular VA doctor about his 
request for a transfer.

A March 1996 VA Mental Disorders examination revealed that 
the veteran continued to receive psychiatric treatment at a 
VA outpatient clinic.  He saw a psychiatrist on a regular 
basis and took Thorazine.  It was noted that the veteran 
"remains unemployed."  The veteran complained that he often 
got upset, that his sleep was poor, and that he heard voices 
all the time.  On mental status examination, he was oriented 
in all three spheres.  His productions were relevant and 
coherent.  His mood was anxious but not overly depressed.  
Sleep was poor.  The examiner noted that he "overeats."  
The veteran stated that the frequency and intensity of his 
auditory hallucinations had increased.  He stated that he 
heard the voice of an unknown man giving him command-type 
hallucinations, e.g., saying that he should kill himself.  No 
delusions were elicited, but ideas of reference were 
prominent.  Memory was fair but concentration was impaired.  
There was no history of alcohol or illicit drug abuse.  The 
veteran denied suicidal ideation.  He was unable to get along 
with people, kept to himself, lived a lonely type of 
existence.  The examiner noted that the veteran was "unable 
to work".  He had a fear of riding on elevators.  There were 
no other phobias, obsessions, compulsions, or panic attacks.  
The examiner diagnosed "schizophrenic undifferentiated 
type[,] chronic."  The examiner assigned a Global Assessment 
of Functioning (GAF) code of 41 currently and for the past 
year, a designation approaching a level of impairment defined 
as "some impairment in reality testing or 
communication . . . or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . . .)."  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

A March 1996 VA Biopsychosocial Assessment form, completed by 
a different VA physician than the one who performed the March 
1996 Mental Disorders examination, shows a diagnosis of 
paranoid schizophrenia, and, under Axis V, where the GAF code 
often is assigned, the doctor wrote "severe".

In February 2000, the Board remanded the case to the RO to 
have the VA examiner who conducted the March 1996 examination 
explain the significance of the assignment of the GAF score 
of 41 for the past year and to state what reports he had 
reviewed from the year prior to the examination on which he 
based the assignment of the GAF score of 41 for the past 
year.  On a March 2000 Reply to the Remand, the examiner 
explained that the only progress note which demonstrated a 
level of disability which would justify the GAF score of 41 
was the November 14, 1995, progress note on which the doctor 
stated that the veteran experienced delusions and 
hallucinations.  The doctor acknowledged that when he 
assigned the GAF score of 41 on the March 1996 VA examination 
report, he meant it to represent the level of disability at 
the time of the examination and "NOT a consistent level of 
disability over the course of the preceding year."

None of the VA outpatient records noted above meets the 
requirements for an informal claim for an increased rating 
for the service-connected psychiatric disorder because none 
of them provides a "report of examination" of the 
service-connected psychiatric disorder, a requirement that 
must be met for a VA outpatient report to be considered an 
informal claim for an increased rating.  38 C.F.R. § 3.157(b) 
(1999).  Although section 3.157(b) contemplates that an 
outpatient record may provide a "report of examination", an 
outpatient record which does not provide such a report does 
not meet the requirements of section 3.157 for an informal 
claim.  Reports of outpatient visits for limited purposes, 
such as for monitoring medication, may not address the rating 
criteria in the same detail that a VA examination for rating 
purposes would because the report is not written for the 
purpose of depicting the level of disability for rating 
purposes.  Therefore, although section 3.157(b) contemplates 
a situation where an outpatient record may provide a "report 
of examination", the outpatient records in this case did not 
so provide.

Instead, the notes on the outpatient records in this case are 
minimal and do not provide sufficient detail of examination 
findings relevant to the rating criteria for ascertaining 
that the service-connected psychiatric disorder had increased 
in disability.  Rather, the outpatient records contain brief 
notes that pertain primarily to checking on the effects and 
side effects, if any, of the veteran's medication and that 
record determinations about dosages of medication to be 
administered.  Moreover, what little information the 
outpatient records do provide pertaining to the level of 
disability due to schizophrenia does not demonstrate that the 
degree of disability had increased to a "severe" level as 
provided by the rating criteria, i.e., lesser symptomatology 
than that for a 100 percent rating which required active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial adaptability.  38 C.F.R. § 4.132 Code 9204 (1996).  
The progress notes consistently show that, during the period 
to which the outpatient records pertain, the veteran was 
alert, coherent, and relevant; that psychotic symptoms were 
under control; that he was not suicidal or homicidal; and 
that his psychiatric disorder was "well stabilized".  

Outpatient records dating from November 1995, while showing 
that the veteran had become dissatisfied with his treatment 
at the particular clinic and had expressed anger during 
visits regarding security and appointment procedures, do not 
provide adequate detail to assess whether an increase in 
disability had occurred to the next level of disability 
provided by the rating criteria.  The single, brief notation 
in the November 14, 1995, outpatient report that the veteran 
stated that he heard voices and elicited paranoid delusions 
is not sufficient evidence of an increase in the severity of 
the schizophrenia from a considerable level of disability to 
a severe level of disability.  No such delusions were noted 
in the previous outpatient records or in the records which 
followed the November 14, 1995, record.  Concerning the 
latter, no delusions were noted on the December 12, 1995, 
outpatient record, and, on the February 1996 VA Consulation 
Sheet, the doctor found the veteran to be "cooperative [and] 
verbal . . . with clear sensorium" and specifically ruled 
out "acute psychotic features."  The March 1996 VA examiner 
also noted in the March 2000 Reply to the Remand that the 
November 14, 1995, outpatient record was the only progress 
note which would justify a GAF designation of 41 during the 
year prior to the March 1996 VA examination and that that 
designation did not represent a consistent level of 
disability over the previous year.  Accordingly, the Board 
concludes that the November 14, 1995, progress note, when 
examined in relation to all the evidence of record including 
reports before and after it, does not reflect an 
ascertainable increase in disability due to schizophrenia.  
As the March 1996 VA examiner acknowledged, the GAF score of 
41 assigned during that examination was meant to represent 
the level of disability at the time of the examination and 
"NOT a consistent level of disability over the course of the 
preceding year."

In addition, the reports provide no information about the 
veteran's employability in relation to any of his 
service-connected disabilities, and therefore these reports 
cannot constitute an informal claim for a total rating based 
on individual unemployability due to service-connected 
disability.  Thus, this case is readily distinguishable from 
Servello v. Derwinski, 3 Vet. App. 196 (1992), which the 
veteran cited in the November 1996 notice of disagreement in 
support of his claim for an earlier effective date for an 
award of a total rating based on individual unemployability.  
The Court's holding in that case was based on the premise 
that earlier communications from the veteran in the form of 
statements made in conjunction with a VA medical examination 
constituted an informal claim for benefits based on 
unemployability.  Servello, 3 Vet. App. at 199.  In this 
case, not only was there no such communication between the 
September 1994 decision of the RO and the veteran's formal 
claim of March 4, 1996, but -- as noted in the discussion of 
the VA outpatient records above -- the medical evidence prior 
to the VA examination in March 1996 did not demonstrate that 
the veteran was unemployable due to service-connected 
disability from an earlier date.

The March 1996 notation on VA examination that the veteran 
"remains unemployed" provides no information relevant to 
whether the veteran was unemployable as a result of 
service-connected disability alone.  In this regard, the 
evidence of record shows that the veteran had not been 
employed since the late 1970s.  The VA examiner who conducted 
the March 1996 examination recorded on April 1994 VA 
examination that the veteran had "not been employed since 
1979". A VA examination report dated in August 1980 shows 
that the veteran did not work because of nonservice-connected 
back pain.  The fact that a veteran is not working or 
"unemployed" is not, in itself, evidence of unemployability 
as a result of service-connected disability.  Accordingly, 
the March 1996 VA examiner's notation that the veteran 
"remains unemployed" provides no evidence relevant to 
whether it was ascertainable that the veteran became 
unemployable as a result of service-connected disability in 
the year preceding his March 4, 1996, claim for a total 
rating based on individual unemployability.  

Finally, since the September 1994 last final denial of a 
claim for a total rating based on individual unemployability, 
no evidence has been presented which shows that any of the 
veteran's service-connected disabilities, other than the 
service-connected schizophrenia, including status post 
hemorrhoidectomy and excision of anal fissure; chronic 
conjunctivitis; status post tonsillectomy; dermatophytosis; 
and left varicocele have worsened in severity of disability.  
An August 1980 VA examination showed the dermatophytosis was 
in remission.  No medical evidence pertaining to any of these 
disabilities has been presented or secured in recent years 
except with regard to the service-connected hemorrhoids.  A 
March 1996 VA Rectum and Anus examination revealed 
hemorrhoids with a slight anal stricture.  There was no 
evidence of persistent bleeding with secondary anemia or 
fissures.  In the November 1996 rating decision, the RO 
reduced the rating for this disorder from 20 percent to 10 
percent.  The veteran did not appeal this decision and he has 
not claimed that any of the service-connected disabilities 
other than the psychiatric disorder warrant increased 
ratings.
For the reasons and bases articulated above, the Board finds 
that it is not ascertainable from the evidence of record 
prior to March 4, 1996, that an increase in disability of the 
service-connected psychiatric condition had occurred, and 
therefore the Board concludes that an effective date earlier 
than March 4, 1996, for an award of a 70 percent schedular 
rating for schizophrenia is not warranted.

Regarding a total rating based on individual unemployability, 
none of the VA outpatient records obtained since the 
September 1994 last final disallowance of the claim for a 
total rating based on individual unemployability, discussed 
in detail above, presents any evidence from which it is 
ascertainable that the veteran became unemployable as a 
result of service-connected disabilities prior to March 4, 
1996.  Accordingly, an effective date earlier than March 4, 
1996, for an award of a total rating based on individual 
unemployability is not warranted.


ORDER

An effective date earlier than March 4, 1996, for the award 
of a 70 percent schedular rating for schizophrenia and a 
total rating based on individual unemployability is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

